     Case 4:19-cv-00895-BRW-PSH Document 30 Filed 04/24/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

NICHOLAS ROOS                                                          PLAINTIFF
ADC #163931

v.                         No: 4:19-cv-00895 BRW-PSH


YOLANDA CLARK, et al.                                               DEFENDANTS

                                      ORDER

      Pending before the Court is a motion for temporary restraining order and

preliminary injunction filed by Plaintiff Nicholas Roos (Doc. No. 3) and a response

filed by the defendants (Doc. No. 21). Based on a review of the pleadings and

supporting documentation, the Court believes that an evidentiary hearing on the

motion would be beneficial. However, before setting a hearing, the Court needs to

know whether the defendants intend to pursue a defense that Roos failed to exhaust

his administrative remedies before filing this lawsuit. In order to succeed on his

motion, Roos must prove that he is likely to succeed on the merits of this case; if he

has not exhausted his available administrative remedies, he cannot do so. See e.g.,

Gakuba v. Jeffreys, No. 19-CV-01081-SMY, 2020 WL 1248295, at *2 (S.D. Ill.

Mar. 16, 2020) (finding that plaintiff was not entitled to a preliminary injunction

because he cannot establish a likelihood of success on his claim if he has not

exhausted his available administrative remedies); Endicott v. Allen, No. 2:17-CV-
     Case 4:19-cv-00895-BRW-PSH Document 30 Filed 04/24/20 Page 2 of 2




29-DDN, 2019 WL 480014, at *5 (E.D. Mo. Feb. 7, 2019) (finding that plaintiff had

not demonstrated a likelihood of success on the merits where it appeared defendants

were likely to at least partially succeed with a defense that plaintiff had failed to

exhaust his claims).

      Defendants must notify the Court within fourteen days from the date of this

Order whether or not they intend to pursue a defense that Roos failed to exhaust his

administrative remedies. If they intend to do so, the defense must be raised by

motion for summary judgment no later than June 5, 2020.

      IT IS SO ORDERED this 24th day of April, 2020.


                                       UNITED STATES MAGISTRATE JUDGE




                                         2
